Exhibit 10.10
 
Cow Purchase Agreement


Party A (Buyer):  Heilongjiang Xinhua Cattle Industry Co., Ltd.
Legal Representative:  Yilin Shi
Principal Place of Business:  Yaokule Village, Changqing County, Fulaerji
District, Qiqihar, Heilongjiang Province


Party B (Seller):  Beijing Qinfeng Xiongte Cow Development Co., Ltd.
Legal Representative:  Kangyun Yang
Residence:  Rome 708, South Tower, 23 Anyuanbeili, Chaoyang District, Beijing


In consideration of the mutual covenants and agreements as set forth below, and
in compliance with the “Contract Law of the People’s Republic of China,” it is
hereby covenanted and agreed by both parties as follows:


1.  Basic Requirements


No.
Category Name
Place of Origin
Grade
Specific Requirements
Quantity
Unit Price
(RMB)
Total Purchase Price (RMB)
1
Holstein cows
Beijing
A
See Section 2 below
2,400
8,000
19,200,000
                               
Total
 
2,400
 
19,200,000



2.  Qualitative Requirements


     1) Qualitative requirements:  Between 300-500 kilograms, more than 27
months old, during the lactating period;
     2)  Party B shall establish various records for the cows;
     3)  Party B shall provide certificates for the absence of illicit drugs.


3.  Payment


     1)  Party A shall make the initial payment of RMB 3,840,000 to Party B
before December 1, 2010;
     2)  Party A shall make the second payment of RMB 5,760,000 to Party B
before January 1, 2011;
     3)  Both parties agree to settle the remaining amount within six (6) months
upon the execution of this Agreement;
     4)  Method of payment: Wire
     5)  Party B’s account information:
          Bank: China Construction Band, Anhua Branch, Beijing
          Account Number: 11001071700053003549
 
 
 

--------------------------------------------------------------------------------

 


4.  Place of Delivery; Transportation Fee


     1) Party B shall deliver qualified cows to Party A within 10 days upon the
execution of this Agreement;
     2)  Place of delivery: Location as designated by Party A;
     3)  Transportation fee: Party B shall be responsible for the transportation
fee.


5.  Checking and Acceptance


     The cows shall comply with the requirements of Party B and the applicable
national sanitary requirements.


6.  Miscellaneous


     Party B shall be responsible for the caring of the cows before and during
the transportation. Party B shall also take all the risks during the
transportation process, until the cows are property delivered to Party A.


7.  Breach Liability
 
     1) In circumstances where Party B fails to deliver the cows on time, Party
B shall compensate Party A with 0.5% of the entire purchase price for each day
delayed; For delay over 15 days, Party A shall be entitled to termination this
Agreement and ask for compensation from Party B;
     2) In circumstances where Party A fails to make the payment on time, Party
A shall pay Party B 0.5% of the entire purchase price for each day delayed; For
delay over 15 days, Party B shall be entitled to termination this Agreement and
ask for compensation from Party A;
     3) For damages to Party B resulting from Party A’s failure to timely accept
the cows delivered by Party B, Party A shall compensate Party B for such loss
and damages;
     4)  For cows not satisfying the qualitative requirements, Party A may
refuse to accept; For serious qualitative issues, Party A shall be entitled to
terminate the whole agreement. For damages to Party A resulting from such
qualitative issues, Party B shall compensate Party A for such loss and damages;
     5)  Any party terminating the Agreement or unilaterally amend the Agreement
without a due cause shall compensate the other for any subsequent loss and
damages.


8.  Termination


      This Agreement shall automatically terminate upon the completion of the
performance of the whole Agreement;
 
9.  Force Majeure


       If any party fails to perform this Agreement due to force majeure, the
party shall timely inform the other of the reason for such failure. After
obtaining certificates from relevant authorities, the party may be permitted to
postpone or relieve from performing this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


10.  Dispute Resolution


       All disputes arising from the performance of this Agreement shall be
settled through timely negotiation by both parties; In the event that the
dispute could not be settled through negotiation, any party may submit the
dispute to relevant authority for medication, to the arbitration committee for
arbitration, or to the people’s court for litigation.


11.  This Agreement shall be executed in two (2) copies with each party holding
one copy. Each copy shall have the same legal effect. Issues not covered in this
Agreement may be governed by supplemental agreements entered into by both
parties through negotiation.


           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and become effective as of the date below upon the signature and
seals by both parties.
 

Party A Party B Heilongjiang Xinhua Cattle Industry Co., Ltd.  Beijing Qinfeng
Xiongte Cow Development Co., Ltd.     Legal Representative: Yilin Shi Legal
Representative: Kangyun Yang     Date:  September 24, 2010 Date:  September 24,
2010

 
 
 
 
 
 3

--------------------------------------------------------------------------------